On February 28, 1996, it was the judgment of the Court that Jared Braun be sentenced to a term of ten (10) years in the Montana State Prison. Additionally, pursuant to Section 46-18-221(1), M.C.A., for the use of a dangerous weapon during the commission of this offense, the defendant is sentenced to ten (10) years in the Montana State Prison. Said sentence shall run consecutively with the sentence imposed. Defendant shall receive credit for time served at Missoula County Jail from *76October 14,1995, through date of sentencing, February 28,1996, in the amount of one hundred thirty-eight (138) days.
DATED this 16th day of September, 1996.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present per phone conference call and proceeded Pro Se. The state was represented by Fred VanValkenburg, Deputy County Attorney of Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Jared Braun for representing himself in this matter and also Fred VanValkenburg, Deputy County Attorney, for representing the State.